Citation Nr: 1615316	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-31 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1970 to June 1975, with Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating action of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas. 

This claim was remanded in December 2015; as explained further below, the Board finds there has been substantial compliance with the remand. 

The Veteran testified before the undersigned at a September 2015 Board hearing. A transcript of the hearing is in the file and has been reviewed. 


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam. 

2. The evidence fails to establish a diagnosis of ischemic heart disease; currently diagnosed supraventricular arrhythmias were not shown in service and the weight of the evidence is against a finding that they are related to active service.


CONCLUSIONS OF LAW

The criteria for service connection for a heart disability have not been met. 38 U.S.C.A. §§ 1110, 1113(b), 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In a February 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015). Relevant service treatment, VA and Social Security Administration (SSA) records have been associated with the claims file. The Veteran was given a VA examination in February 2011 and an updated opinion was provided in January 2016. This medical evidence is fully adequate as the January 2016 examiner included file review (see February 2016 addendum specifically noting file review) and provided an opinion that was fully responsive to the question at issue. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcript of the September 2015 Board hearing shows the Veteran gave information regarding his claim of service connection for IHD and responded to questions aimed at determining whether further information was needed to substantiate the claim. The Veteran, who is represented, has not raised complaints regarding the conduct of the hearing. 

In December 2015, the Board remanded this claim for an opinion clarifying  whether the Veteran had a current diagnosis of IHD. The Board finds that there has been substantial compliance with the remand because the January 2016 VA examiner reviewed the file and provided an opinion based on a review of the negative stress test in 2013. See Stegall v. West, 11 Vet. App. 268 (1998). The Board finds the duties to notify and to assist have been met. 

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes cardiovascular-renal disease. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). However, the regulation explains that this term applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease only. Since hypertension is an early symptom long preceding the development of those diseases in their more obvious forms, a disabling hypertension within the one-year period will be given the same benefit of service connection as any of the chronic diseases listed. 

However, the Veteran is not alleging, and the evidence does not show, any disabling hypertension within one year from service. As a result, this presumption is not for application. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

The specific statute pertaining to claimed exposure to herbicides is 38 U.S.C.A. § 1116 (West 2014). For a veteran who has service in Vietnam, there is a presumption of exposure to herbicide agents. 38 C.F.R. § 3.307(a)(6)(iii) (2015). For example, VA currently recognizes that ischemic heart disease is associated with exposure to herbicides. See 38 C.F.R. § 3.309(e) (2014). "Ischemic heart disease" includes (but is not limited to) acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina. Id. 

Despite the foregoing presumption provisions, the Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). Although the Combee decision pertained to radiation claims, the same rationale applies to claims based on herbicide exposure. See also, McCartt v. West, 12 Vet. App. 164, 167 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).  

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves three steps: competency, credibility and weighing the evidence as a whole. First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (2015). 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran and probative value of the evidence of record in its whole. See Washington v. Nicholson, 19 Vet. App. 362 (2005), 38 C.F.R. § 3.159(a)(2) (2015) (Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498. 

The Veteran contends that he has a current diagnosis of IHD (see September 2015 Board hearing transcript). Throughout service, while there was one report of chest pain he consistently denied heart trouble (see Reports of Medical History from December 1973, November 1976, and June 1983). 

After the February 2011 VA examination, a June 2011 preoperative record stated there was a history of CAD or coronary artery disease, but that there was a normal endurance treadmill test in March 2011 that showed no ischemic changes at 7/8 METS. A February 2013 VA record showed the Veteran was admitted for chest pain but that there were no signs of ischemia. An April 2013 VA record noted that the most recent treadmill test was negative. Just to be sure, the Board remanded for clarification, and the examiner found, after a full review of the file, that the Veteran did not have a current diagnosis of IHD. 

The record establishes a current diagnosis of supraventricular arrhythmias not associated with ischemic heart disease (See February 2011 and January 2016 VA examination reports). Further, there is no complaint of arrhythmias in service (see Report of Medical Examinations) but the Veteran was exposed to herbicide via his service in Vietnam (see DD 214 noting receipt of a Combat Action Ribbon). There is no nexus between the current heart disability and service and no diagnosis of IHD. Shedden, 381 F.3d at 1167. 

The Board finds that the Veteran is not competent to state that he has ischemic heart disease because that requires expertise and the interpretation of diagnostic testing. However, he is competent to report his heart-related symptoms and that he has been consistent in his report. 38 C.F.R. § 3.159(a)(2); Caluza, 7 Vet. App. 498. He did not report any symptoms in service. SSA records reflect treatment for a primary diagnosis of anxiety disorder and a secondary diagnosis of disorders of the back (discogenic and degenerative) (see May 2006 disability determination and transmittal). 

The Board assigns high probative weight to the January 2016 VA examination report and addendum because the examiner reviewed the file and provided an opinion that addresses the lack of a diagnosis for IHD. 

The Board finds service connection is not warranted here. The presumption does not apply under 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) because the Veteran does not have a disability that qualifies for that herbicide presumption. The elements for direct service connection are not shown. A preponderance of the evidence is against the claim. The reasonable doubt doctrine is not for application. See, 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Service connection for IHD is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


